Citation Nr: 1228133	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  10-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for lymphoma, to include as the result of exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A September 2011 rating decision of the RO contains a notation that treatment records from the VA Medical Center (VAMC) in Nashville from September 2008 to April 2009 were reviewed.  However, no such VA treatment records have been associated with the claims file or are available for review by the Board.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the matters on appeal must be remanded for the RO or AMC to obtain any such pertinent outstanding VA treatment records.

Also, in this case, the record reflects that, beginning in January 2006, the Veteran was diagnosed as having B-cell lymphoma and diffused mix-cell lymphoma.  Under 38 U.S.C.A. §§ 3.307 and 3.309, certain diseases, including non-Hodgkin's lymphomas, are presumed to be service-connected for veterans who served during certain periods in the Republic of Vietnam or in or near certain areas of the Korean demilitarized zone.  

However, the record does not reflect, and the Veteran does not contend, that he ever served either in the Republic of Vietnam or in or near the Korean demilitarized zone.  Rather, the Veteran contends that his lymphoma was the result of in-service exposure to herbicides while he served with the First Tank Battalion, Fifth Marine Amphibious Brigade, at Camp Pendleton, California, in 1970.  Specifically, the Veteran asserts that he was exposed to Agent Orange when performing maintenance and repairs on tank and communication equipment that had returned from Vietnam and had been fielded in the area of Agent Orange use.  He has also submitted a statement from a service comrade, J.M., dated in September 2011, asserting that J.M. served with the Veteran in the First Tank Battalion at Camp Pendleton in 1970, that the Veteran's duties included removing communications gear from tanks and various other tracked or wheeled vehicles transported from Vietnam to clean and repair the equipment, and that none of the equipment or vehicles were cleaned or decontaminated before the Veteran handled it.

Furthermore, the Veteran has submitted private medical evidence indicating that a January 2006 biopsy from his neck, which revealed the presence of lymphoma, also revealed heavy growth Burkholderia cepacia.  He has also submitted an article reflecting that Burkholderia cepacia has the ability to metabolize chlorinated hydrocarbons commonly found in commercial pesticides and herbicides, and that Burkholderia cepacia is able to degrade toxic chemicals in such pesticides and herbicides.

While the Veteran's Report of Separation or Discharge is of record and reflects that he served as radio engineer, the Veteran's service personnel records, including any regarding service at Camp Pendleton, have not been associated with the claims file.  Therefore, the RO should attempt to obtain such records.

Also, given the above, the Veteran should be provided an examination and opinion addressing whether his lymphoma is related to his period of service.  The individual assigned to examine the Veteran should consider his assertions regarding his duties at Camp Pendleton, the September 2011 lay statement from J.M., and the Veteran's submitted evidence regarding Burkholderia cepacia.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records related to the Veteran's lymphoma from the Nashville VAMC, dated from September 2008 to the present.  All records and/or responses received should be associated with the claims file.  

2.  Obtain the Veteran's service personnel records, to include any records of his service at Camp Pendleton in 1970.  All records and/or responses received should be associated with the claims file.  

3.  Schedule the Veteran for a VA medical examination with an appropriate examiner to determine the etiology of any lymphoma.  The claims file and a copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's lymphoma is related to service, to specifically include any reported in-service herbicide exposure.

In making this determination, the examiner should consider the Veteran's assertions regarding his duties at Camp Pendleton, the September 2011 lay statement from J.M., the January 2006 private biopsy report reflecting the presence of heavy growth Burkholderia cepacia, and the article submitted by the Veteran regarding Burkholderia cepacia.

A complete rationale for all opinions must be provided in a typewritten report.

4.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.



The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


